Exhibit No. 10.34

 

Description of Director Compensation

Director Compensation



      Fees. Directors who are not employees of the Company receive fees of
$20,000 annually plus fees of $1,500 for each board meeting attended, $1,500 for
each committee meeting attended or, if chair of a committee, $3,000 for each
committee meeting attended, in each case whether attendance is in person or by
conference telephone. All such fees are paid in cash. Directors who are also
employees of the Company receive no fees for their service on the Board. All
Directors are entitled to reimbursement for their reasonable out-of-pocket
travel expenditures.

      Equity Grants. Directors who are not employees of the Company are credited
annually shares of the Company common stock having a fair market value at the
time of the award equal to $25,000. One quarter of these shares are credited to
a Director's account on the last business day of each calendar quarter using the
fair market value of the common stock on such dates. Delivery of the shares
credited to a Director is deferred until such Director ceases to serve as a
Director. These shares are issued pursuant to the Non-Employee Director's Stock
Grant Plan.

      Chairman's Fee. Mr. Donald P. Aiken serves as Chairman of the Board. In
addition to receiving the Director compensation described above, Mr. Aiken
receives a fee of $12,500 per month for his services as Chairman.

      Deferrals. Under an amended Agreement for Deferment of Director Fees, each
non-employee Director may elect to defer all or part of the Director's annual
retainer fees and Board and committee meeting attendance fees until a future
date selected by the Director. Until the termination of the Gerber Scientific,
Inc. 1992 Non-Employee Director Stock Option Plan in August 2002, a Director
could elect to have the deferral held in cash, on which interest accrues at
market rates, or in shares of the common stock issued under that plan. Upon
termination of the 1992 Non-Employee Director Stock Option Plan, deferred
amounts are held in cash, on which interest accrues at market rates. Each
agreement provides for dividends to be credited on the shares of the common
stock held in a Director's share account established in accordance with the
agreement. These arrangements remain in effect notwithstanding the termination
of the 1992 Non-Employee Director Stock Option Plan.



 